bears the burden of demonstrating that extraordinary relief is warranted.
                Pan v. Eighth Jud. Dist. Ct., 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Here, petitioner has not established that the district court was
                required to allow additional discovery or that the district court acted
                arbitrarily or capriciously in denying petitioner's request for further
                discovery. See Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558; see also
                NRCP 16.21 (permitting a district court to reopen discovery on a showing
                of good cause). Moreover, petitioner has not alleged that the district court
                acted outside of its jurisdiction by denying the request.   See Smith, 107
                Nev. at 677, 818 P.2d at 851. Accordingly, as petitioner has not met her
                burden of demonstrating that extraordinary relief is warranted, see Pan,
                120 Nev. at 228, 88 P.3d at 844, we decline to exercise our discretion to
                issue writ relief in this case. See NRAP 21(b)(1); Smith, 107 Nev. at 677,
                818 P.2d at 851. We therefore
                            ORDER the petition DENIED.




                                                            Gil5bons


                                                         p  Parraguirre
                                                                                            J.




                                                                                            J.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                    cc: Hon. William B. Gonzalez, District Judge, Family Court Division
                         Pecos Law Group
                          Chesnoff & Schonfeld
                         Eighth District Court Clerk




    SUPREME COURT
            OF
         NEVADA
                                                       3
    (0) 1947A


1